Opinion or the court by
JUDGE WHITE.
This is an appeal in a contested election case over the office of county attorney of Bell county. Appellee made a motion to dismiss the appeal because of failure of appellant to execute, within 30 days after the-judgment, a bond to the circuit court, as required by the following provision of section 12 of the election act of 1900, viz.: “Either party may appeal from the judgment of the circuit court to the court of appeals by giving bond to the clerk of the circuit court, with good surety, conflitioned for the payment of all costs and damages the other party may sustain by reason of- the appeal, and by filing the record in the clerk’s office of the court of appeals, within thirty days after final judgment in the circuit court.” Acts Ex. Sess. 1900, p. 40. The bond was not executed within the 30 days to the circuit clerk. In our opinion, the requirement of this bond within the time is made a condition precedent to a right of appeal, and, unless complied with, an appellant has' no standing in this court. The execution of a supersedeas bond in this court is not a compliance with the statute.
For failure to execute the bond as required, this appeal is dismissed.